Citation Nr: 0924778	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  03-16 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to February 7, 
1990 for the award of service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to September 22, 
2000 for the award of service connection for type II diabetes 
mellitus.

3.  Entitlement to an effective date prior to September 22, 
2000 for the award of service connection for chronic renal 
failure with dialysis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1969 to April 1971.  he served in Vietnam and was 
awarded the Purple Heart Medal and the Combat Medical Badge, 
among other awards and decorations.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).

Procedural history

In an August 1990 rating decision service connection for PTSD 
was granted, effective February 7, 1990.  The Veteran did not 
appeal the effective date assigned.

On September 11, 2000, the Veteran filed a claim of 
entitlement to an effective date earlier than February 7, 
1990 for service connection for PTSD.  On September 22, 2000 
the Veteran filed a claim of entitlement to service 
connection for diabetes mellitus.  The above-referenced 
January 2002 rating decision granted service connection for 
diabetes and associated renal failure, effective September 
22, 2000; the RO also denied an earlier effective date for 
the award of service connection for PTSD.  The Veteran 
perfected an appeal of that decision.

The Veteran provided personal testimony before a Veterans Law 
Judge who is now retired from the Board at a Travel Board 
hearing which was conducted at the Denver RO in June 2005.  A 
transcript of that hearing is associated with the Veteran's 
VA claims folder.

The Board remanded the claims in February 2006 for additional 
evidentiary development.  The case was subsequently returned 
to the Board.

In July 2008, the Board wrote to the Veteran to inform him 
that the Veterans Law Judge who conducted the June 2005 
hearing was no longer employed at the Board and inquire as to 
whether he would like another Board hearing with a different 
Veterans Law Judge, as he was entitled to such.  The Veteran 
indicated that he desired a new hearing.  The claims were 
remanded again in October 2008 so that a new hearing could be 
scheduled.

The Veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Denver RO in April 2009.  A 
transcript of the hearing is associated with the Veteran's VA 
claims folder.

Issue not on appeal

One issue previously on appeal, entitlement to special 
monthly compensation based on the need for regular aid and 
attendance of another person, was granted by the Board in 
February 2006.  Since the claim was granted, the appeal as to 
that issue has become moot.  The Veteran has not, to the 
Board's knowledge, expressed dissatisfaction with that 
decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
effective date].


FINDINGS OF FACT

1.  In an August 1990 rating decision, the RO granted service 
connection for PTSD and assigned an effective date of 
February 7, 1990.  The Veteran did not appeal the assigned 
effective date.

2.  The Veteran initially raised the matter of his 
entitlement to an earlier effective date for service 
connection for PTSD in September 2000.

3.  On September 22, 2000, the Veteran filed a claim of 
entitlement to service connection for type II diabetes 
mellitus.

4.  In a January 2002 rating decision, the RO granted service 
connection for diabetes mellitus and chronic renal failure 
with dialysis, effective September 22, 2000.


CONCLUSIONS OF LAW

1.  The August 1990 RO decision is final as to the matter of 
the assignment of an effective date for service connection 
for PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).

2.  The Veteran's current claim of entitlement to an earlier 
effective date for service connection for PTSD was not timely 
filed.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2008); Rudd v. Nicholson, 20 Vet. App. 
296 (2006).

3.  The criteria for an effective date earlier than September 
22, 2000 for the grant of service connection for type II 
diabetes mellitus have not been met. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.816 (2008).

4.  The criteria for an effective date earlier than September 
22, 2000 for the grant of service connection for chronic 
renal failure with dialysis have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking effective dates earlier than the 
currently assigned February 7, 1990 for the grant of service 
connection for PTSD; and an effective date of September 22, 
2000 for the grant of service connection for diabetes 
mellitus and chronic renal failure with dialysis.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (the VCAA)  

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

No VCAA notice is necessary in this case because, as is more 
thoroughly explained below, the outcome of these earlier 
effective date claims depend on documents which are already 
contained in the Veteran's VA claims folder.  The Court has 
held that a veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him or 
her with VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).

With respect to the issue of entitlement to an earlier 
effective date for service connection for PTSD, as will be 
explained below the outcome of that decision is based 
exclusively on the law.  In Manning v. Principi, 16 Vet. App. 
534 (2002), the Court held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  
Similarly, VA's General Counsel has held that VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim, or to assist the veteran 
in developing evidence to substantiate a claim, where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOGCPREC 
5-2004.

The Veteran has demonstrated that he is amply aware of the 
requirements of law, as evidenced by his numerous submissions 
to VA as well as his June 2005 and April 2009 hearing 
testimony.  

No additional development could alter the evidentiary or 
procedural posture of this case.  In the absence of potential 
additional evidence, no notice is necessary.  
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

VA outpatient records dates prior to 1996 and the Veteran's 
Vocational Rehabilitation folder have been associated with 
the Veteran's claims folder pursuant to prior remand 
instructions.  

The Veteran has recently submitted releases for private 
outpatient facilities pertaining to his service-connected 
disabilities in the 1970s and 1980s.  
Under 38 C.F.R. § 3.157(b)(2), the date of a record from a 
private physician may be accepted as an informal claim to 
reopen.  However, the type of situation contemplated by the 
regulation is in which where a claim for service connection 
for a disability has been allowed but "compensation 
disallowed for the reasons that the service-connected 
disability is not compensable in degree."  See 38 C.F.R. 
§ 3.157(b).  As discussed below, the Veteran never sought 
service connection for type II diabetes mellitus or chronic 
renal failure prior to September 22, 2000.  Thus, 38 C.F.R. § 
3.157 is not applicable here.  In this connection, see 
MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006) 
[medical records do not satisfy the regulatory requirements 
of an informal claim if the condition disclosed in the 
medical records had not previously been determined to be 
service-connected]; see also Crawford v. Brown, 5 Vet. App. 
33 (1993).  Additionally, his claim for an earlier effective 
date for PTSD is limited by the Rudd decision discussed 
below.  

Accordingly, there is no reason to obtain these medical 
records when this will not avail the Veteran under the 
circumstances here presented.

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2008).  The Veteran has been accorded ample 
opportunity to present evidence and argument on this matter.  
As noted in the Introduction, he testified at a personal 
hearing before the undersigned in April 2009.

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

1.  Entitlement to an effective date prior to February 7, 
1990 for the award of service connection for PTSD.

Analysis

As was described in the Introduction above, an effective date 
for service connection for PTSD of February 7, 1990 was 
established in the August 1990 RO rating decision.  He did 
not disagree with the effective date assigned.  The August 
1990 rating decision is therefore final as to the effective 
date for service connection for PTSD.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103.

In August 2006, the Court issued Rudd v. Nicholson, 20 Vet. 
App. 296 (2006) in which it was held that where a rating 
decision which established an effective date becomes final, 
an earlier effective date can only be established by a 
request for a revision of that decision based on clear and 
unmistakable error (CUE).  In essence, the Court in Rudd held 
that there is no "freestanding" earlier effective date 
claim which could be raised at any time.  See Rudd, 20 Vet. 
App. at 299.  Based on the precedential Court decision in 
Rudd, and as more fully explained below, the Board finds that 
the Veteran's claim for an earlier effective date claim for 
service connection for PTSD must be dismissed.

The first time that the matter of an earlier effective date 
for service connection for PTSD was mentioned was in a letter 
from the Veteran dated September 11, 2000,  a decade after 
the August 1990 decision being challenged and long after the 
expiration of the appeal period.  Because the Veteran did not 
appeal that decision as to the effective date, that decision 
became final as to that matter.  That being the case, the 
Veteran is left with only one option in his attempt to obtain 
an earlier effective date: a claim alleging that the August 
1990 RO contained CUE.  
See 38 C.F.R. § 3.105.  To date, he has not filed such a 
claim.

The Court made it abundantly clear in Rudd that under these 
circumstances dismissal is required due to the lack of a 
proper claim.  See Rudd, 20 Vet. App. at 300.  Based on the 
procedural history of this case, the Board has no alternative 
but to dismiss the appeal as to this issue without prejudice 
to the Veteran's filing a CUE claim.  See also Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

2.  Entitlement to an effective date prior to September 22, 
2000 for the award of service connection for type II diabetes 
mellitus.

Relevant law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 
38 C.F.R. § 3.400 (2008).

The effective date for an award of service connection for a 
disability shall be the day following separation from active 
service or date entitlement arose if the claim was received 
within one year after separation from service; otherwise, the 
effective date shall be date of receipt of claim or date 
entitlement arose, whichever is later. 
38 C.F.R. § 3.400(b)(2)(i).

Service connection - herbicide exposure

There is a presumption of exposure to herbicides (to include 
Agent Orange) for all veterans who served in Vietnam during 
the Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  See 38 U.S.C.A. § 1116(f) (West 
2002).  Because the record indicates that the Veteran served 
in Vietnam, his exposure to herbicides (Agent Orange) is 
presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2008).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
Type 2 diabetes shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 
C.F.R. § 3.309(e).

Effective dates - Nehmer class members

Decisions of the United States District Court for the 
Northern District of California in Nehmer v. United States 
Veterans Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) 
and the Ninth Circuit Court of Appeals in Nehmer v. United 
States Veterans Administration, 284 F.3d 1158 (9th Cir. 2002) 
involve the designation of an effective date for disability 
compensation in cases involving herbicide exposure.

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.816.  Under that 
regulation, a Nehmer class member is a Vietnam veteran who 
has a covered herbicide disease.  Covered herbicide diseases 
include Type 2 Diabetes [also known as type II diabetes 
mellitus or adult-onset diabetes)].  See 38 C.F.R. § 
3.381(b).

Under 38 C.F.R. § 3.816, if a Nehmer class member is entitled 
to disability compensation for a covered herbicide disease, 
the effective date of the award will be as follows:

(1)  If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section.  A 
prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.

(2) If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  

[It is noted that the effective date for the regulation which 
added diabetes mellitus as a disease presumptively due to in-
service exposure to herbicides is May 8, 2001.  
See Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 
(Fed. Cir. 2002)].

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.

(3)  If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.

(4)  If the requirements of paragraph (c)(1) or (c)(2) of 
this section are not met, the effective date of the award 
shall be determined in accordance with §§ 3.114 and 3.400.

See 38 C.F.R. § 3.816(c) (2008).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2008).  The term "claim" or "application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2008).
Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008).

Analysis

The Veteran seeks an effective date earlier than the 
currently assigned 
September 22, 2000 for service connection for diabetes 
mellitus.

The Board's first task is to determine whether this claim 
should be decided under the general provisions of 38 C.F.R. 
§ 3.400 or under the specific provisions of 38 C.F.R. 
§ 3.816.  In this case, the Veteran is a "Nehmer class 
member" within the meaning of 38 C.F.R. § 3.816(b)(1) and 
has a "covered herbicide disease" [i.e., diabetes mellitus] 
within the meaning of 38 C.F.R. § 3.816(b)(2).  Therefore, 
the Veteran's earlier effective date claim is examined under 
38 C.F.R. § 3.816(c)(2), and not in accordance with §§ 3.400 
and 3.114 (effective dates based on liberalizing 
legislation).  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005) [the specific trumps the general].  

A review of the record indicates that VA never denied a claim 
of service connection for diabetes mellitus from the Veteran 
between September 25, 1985 and May 3, 1989.  The Veteran does 
not contend otherwise.  Thus, an earlier effective date is 
not warranted under 38 C.F.R. § 3.816(c)(1).

Additionally, there is no evidence that the Veteran filed a 
claim for entitlement to service connection for diabetes 
mellitus within one year after his separation from service in 
June 1970, so 38 C.F.R. § 3.816 (c)(3) is inapplicable to the 
Veteran's claim.  

The Veteran first filed a claim of entitlement to service 
connection for diabetes mellitus on September 22, 2000.  This 
is between May 3, 1989 and May 8, 2001, the effective date 
for the regulation which added diabetes mellitus as a disease 
presumptively due to in-service exposure to herbicides.  
Thus, 38 C.F.R. § 3.816 (c)(2) is applicable.   

Under the provisions of 38 C.F.R. § 3.816 (c)(2), the 
effective date of the award of service connection is the 
latter of the date of filing or the date disability arose.  
Diabetes mellitus was first evidenced in a private hospital 
record dated in February 1989.  The date of filing of the 
claim of entitlement to service connection for diabetes 
mellitus was September 22, 2000.  Since September 22, 2000 is 
the later date, the RO correctly assigned September 22, 2000 
as the proper effective date for service connection for type 
II diabetes mellitus.  

The Veteran has conceded that he did not file a claim for 
service connection for diabetes mellitus prior to that time.  
See the April 2009 hearing transcript, page 10; see also the 
Veteran's August 23, 2006 statement, page 2.  Nonetheless, 
the Board has reviewed the record to see if an earlier claim 
exists.

The Board notes that there are three communications from the 
Veteran dated prior to September 2000 which reference type II 
diabetes mellitus.  

A September 18, 1990 statement notes that the Veteran's 
frustration with a pending claim for an increased disability 
rating for PTSD and entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU) and that such has "further exacerbated my 
whole health picture. . . I am trying [to] keep glucose 
levels regulation [sic].  This regulation will help maintain 
diabetes mellitus in control.  Stress antagonizes the ability 
to maintain that fragile (NON SERVICE-CONNECT) [sic] 
balance."  

A second September 18, 1990 statement notes "I submitted 
nothing that lead [sic] to the conclusion 'evidence indicates 
that the last employment was ended due to diabetes which is 
not service-connected.'"  

Finally, in a VA Form 9 received at the RO on March 21, 1991, 
the Veteran stated "The information on the Req[ue]st to 
increase comp[en]s[a]t[io]n. does not [include the] statement 
that I feell [sic] I was removed from fed[eral] s[er]v[i]c[e] 
because of DIABETE . . . It does state PTSD & other physical 
disab[ilities]."  

The September 1990 statements merely voice the Veteran's 
frustration with unrelated claims and the stress is it 
causing him in trying to regulate his diabetes.  On the March 
1991 VA Form 9, the Veteran was voicing his disagreement with 
the RO's findings that his unemployability was due to non 
service-connected diabetes.  He was not claiming entitlement 
to service connection for diabetes mellitus in this 
statement, but instead emphasizing that diabetes mellitus was 
not included in his request for an increased disability 
rating for PTSD and TDIU and should therefore not be 
considered in adjudicating those claims.  

Although VA is required to interpret claimants' 
communications liberally, by no stretch of the imagination do 
these statements indicate an intent on the part of the 
Veteran to apply for service connection for type II diabetes 
mellitus.  Indeed, at that point in time the Veteran was 
clearly indicating that his diabetes was not service 
connected, and he gave no hint that it should be service 
connected.  In Brannon v. West, 12 Vet. App. 32 (1998), the 
Court observed that while VA must interpret a claimant's 
submissions broadly, it is not required to conjure up issues 
that were not raised by the claimant.  The Court has further 
held that VA is not held to a standard of prognostication 
when determining what issues are presented.  See Talbert v. 
Brown, 7 Vet. App. 352, 356- 57; Allin v. Brown, 6 Vet. App. 
207, 213 (1994) ["[t]here must be some indication . . . that 
[a claimant] wishes to raise a particular issue...[t]he 
indication need not be express or highly detailed; it must 
only reasonably raise the issue].  [These cases involve the 
Board, not an RO, but it is clear that the reasoning employed 
by the Court applies to all levels within VA.  Cf. EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991)].  

Accordingly, the September 1990 and March 1991 communications 
from the Veteran cannot be construed as claims of entitlement 
to service connection for type II diabetes mellitus.

The Veteran has raised additional arguments concerning this 
issue, along with the other issues on appeal.  For the sake 
of economy, these will be addressed together at the end of 
this decision.

In summary, for reasons and bases expressed above the Board 
concludes that an effective date of September 22, 200 was 
properly assigned for service connection for diabetes 
mellitus.  The benefit sought on appeal, entitlement to an 
earlier effective date, is accordingly denied. 

3.  Entitlement to an effective date prior to September 22, 
2000 for the award of service-connected for chronic renal 
failure with dialysis.

Analysis

The RO assigned an effective date of September 22, 2000 for 
the grant of service connection for chronic renal disease 
with dialysis on the basis that a claim for service 
connection for that type II diabetes mellitus was received on 
that day and the medical evidence of record, namely a 
December 2001 VA examination report, identified chronic renal 
failure with dialysis as a condition secondary to type II 
diabetes mellitus.  See 38 C.F.R. § 3.310 (2008).  The 
outcome of the current appeal thus hinges on whether a claim 
for service connection for chronic renal disease with 
dialysis was pending prior to September 22, 2000.

The applicable statutory and regulatory provisions require 
that VA look to all communications from the Veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
C.F.R. §§ 3.1(p), 3.155(a) (2008); see also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  The Board has 
carefully reviewed the record and can identify no 
communication from the Veteran which may be considered to be 
a claim of entitlement to service connection for chronic 
renal disease with dialysis prior to the claim received on 
September 22, 2000.

The Veteran does not contend that he filed a formal claim for 
service connection prior to the date of the September 22, 
2000 claim for VA benefits.  See the April 2009 hearing 
transcript, page 10.  Instead, he argues that he was treated 
for chronic renal failure prior to September 2000 and should 
be compensated therefor.  See the April 2009 hearing 
transcript, page 8.

Even if the Veteran had previously been treated at a VA 
facility, in and of itself this does not amount to a claim 
for VA disability benefits.  An informal claim must identify 
the benefit sought; the mere reference in medical treatment 
records to that disability is not a claim.  See Dunson v. 
Brown, 4 Vet. App. 327, 330 (1993); see also Ellington v. 
Nicholson, 22 Vet. App. 141 (2007) [in the absence of a 
sufficient manifestation of an intent to apply for benefits 
for a particular disease or injury, a document providing 
medical information in and of itself is not an informal claim 
for VA benefits].

In summary, based upon a complete review of the evidence on 
file, and for reasons and bases expressed above, the Board 
finds that September 22, 2000 is the earliest effective date 
assignable for the award of service connection for chronic 
renal disease with dialysis.  No prior claim, formal or 
informal, is of record.   See 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).  The benefit sought on appeal is 
accordingly denied.

Additional comments

As a final matter, the Board will address various arguments 
advanced by the Veteran during the course of this appeal.

To some degree, the Veteran appears to be raising an argument 
couched in equity in that he contends that PTSD, type II 
diabetes mellitus and chronic renal failure with dialysis 
existed prior to the currently assigned effective dates and 
that it is unfair for VA not to compensate him for the entire 
period of his illnesses.  See, e.g., a January 21, 2007 
Statement in Support of Claim.  However, the Board is bound 
by the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. 
§§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).
The Board's decision has been based on the law and 
regulations, discussed above.

The Veteran points to prior unrelated claims pertaining to 
his service-connected combat wounds and argues they should 
allow for assignment of earlier effective dates in the 
instant case.  See the January 2003 notice of disagreement; 
see also the June 2005 hearing transcript, page 12.  However, 
as has been discussed above, a claim must identify the 
benefit sought, see Dunson and Ellington; VA cannot entertain 
"blank check" claims for any and all future disabilities.   

The Veteran also argues that he thought someone was going to 
file a claim of entitlement to service connection for PTSD on 
his behalf in 1988.  See the April 2009 hearing transcript, 
pages 3, 5 and 13.  He further also argues that he was told 
by a VA employee not to file a claim for type II diabetes 
mellitus and chronic renal failure with dialysis in 1989 
because it would not be accepted, as diabetes mellitus was 
not on the list of diseases presumptively due to in-service 
exposure to herbicides at that time.  See the Veteran's 
November 3, 2006 Statement in Support of Claim; see also the 
April 2009 hearing transcript, page 10.  

The Board observes that the Veteran does not appear to 
contend that he was physically or mentally incapable of 
filing a claim himself in 1988-9, and the medical and other 
evidence of record does not so suggest.      

In Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir 1998), the 
United States Court of Appeals for the Federal Circuit held 
that equitable tolling was appropriate when a veteran was 
misled or induced by VA into allowing a filing deadline to 
pass.
In this case, however, there is only the Veteran's vague 
statements to the effect that 
he was misinformed concerning the filing of the diabetes 
mellitus/renal failure claims.  It is presumed that 
government officials "have properly discharged their 
official duties."  See United States v. Chemical Foundation, 
Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In Ashley v. 
Derwinski, 2 Vet. App. 307, 308-309 (1992), the Court found 
that the presumption of regularity applied to VA.  The Court 
found that the presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties.  See also 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

The Board notes that even if there had been misinformation 
conveyed to her by a government employee, this alone could 
not cause the sought after benefit to be granted.  See 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994)

Finally, the Veteran contends that VA outpatient records, 
records in conjunction with the Veteran's claim for 
Vocational Rehabilitation benefits, and records from his 
private physicians constitute informal claims for the 
disabilities for which he seeks earlier effective dates under 
38 C.F.R. § 3.157.  However, as already detailed in the duty 
to assist section above, the type of situation contemplated 
by the regulation is one for compensation where a claim for 
service connection for a disability has been allowed but 
"compensation disallowed for the reasons that the service-
connected disability is not compensable in degree." See 38 
C.F.R. 
§ 3.157(b).  As discussed above, the Veteran has never 
previously sought service connection for type II diabetes 
mellitus or chronic renal failure; thus, 38 C.F.R. 
§ 3.157 does not avail him.  See MacPhee and Crawford, both 
supra.  The PTSD claim is limited by the Court's decision in 
Rudd.  






	(CONTINUED ON NEXT PAGE)





ORDER


The claim of entitlement to an effective date earlier than 
February 7, 1990 for service connection PTSD is dismissed.

Entitlement to an effective date prior to September 22, 2000 
for the grant of service connection for type II diabetes 
mellitus is denied.

Entitlement to an effective date prior to September 22, 2000 
for the grant of service connection for chronic renal disease 
with dialysis is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


